UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- John Hancock Patriot Premium Dividend Fund I (Exact name of registrant as specified in charter) 101 Huntington Avenue, Boston, Massachusetts 02199 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-375-1513 Date of fiscal year end: September 30 Date of reporting period: March 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 10 For more information page 25 To Our Shareholders, After producing modest returns in 2005, the stock market started off strong in the first quarter of 2006. The major indexes all advanced and produced three-month returns that equaled the markets returns for all of 2005. For example, the Standard & Poors 500 Index returned 4.21% through March 2006, versus 4.91% last year in total. Investors were encouraged by solid corporate earnings, a slower-growing economy and stable inflation, which suggested the Federal Reserve could be coming close to the end of their 18-month campaign of rising interest rates. Although a solid yearly beginning has typically augured well for the rest of the year, it is anyones guess where the market will end 2006, especially given the wild cards of interest rate moves and record-high energy prices and their impact on corporate profits and the economy. One thing we do know, however, is that the stock markets pattern is one of extremes. Consider the last 10 years. From 1995 through 1999, we saw double-digit returns in excess of 20% per year, only to have 2000 through 2002 produce ever-increasing negative results, followed by another 20%-plus up year in 2004 and a less than 5% advance in 2005. Since 1926, the market, as measured by the Standard & Poors 500 Index, has produced average annual results of 10.4% . However, that normal return is rarely produced in any given year. In fact, calendar-year returns of 8% to 12% have occurred only five times in the 80 years since 1926. Although the past in no way predicts the future, we have learned at least one lesson from history: Expect highs and lows in the short term, but always invest for the long term. Equally important: Work with your financial professional to maintain a diversified portfolio, spread out among not only different asset classes  stocks, bonds and cash  but also among various investment styles.
